[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 08-15186                  ELEVENTH CIRCUIT
                                                             MARCH 6, 2009
                        Non-Argument Calendar
                                                           THOMAS K. KAHN
                      ________________________
                                                                CLERK

                        Agency No. A97-939-707

YEVGENIY LEONIDOVICH ANIKIN,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (March 6, 2009)

Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Yevgeniy L. Anikin, a native and citizen of Russia, seeks review of the

Board of Immigration Appeals’ (“BIA”) decision adopting and affirming the

Immigration Judge’s (“IJ”) order denying his application for asylum, withholding

of removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”).

On appeal, Anikin argues that the IJ erred by not finding him credible because the

IJ based the credibility determination on inconsistencies between Anikin’s

testimony and asylum application that were misunderstandings, errant, immaterial,

or minor.

      When the BIA issues a written decision, we review that decision, except to

the extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft,

257 F.3d 1262, 1284 (11th Cir. 2001). Here, the BIA expressly adopted and

affirmed the IJ’s decision, so we will consider the IJ’s reasoning as well. Id.

      We review adverse credibility determinations under the substantial evidence

test. D- Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817-18 (11th Cir. 2004). “The

trier of fact must determine credibility, and this court may not substitute its

judgment for that of the BIA with respect to credibility findings.” Id. at 818. “A

credibility determination, like any fact finding, may not be overturned unless the

record compels it.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir.

2005) (internal quotation marks and citation omitted).
                                           2
      Adverse credibility determinations must be made explicitly. See Yang v.

U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). “Once an adverse

credibility finding is made, the burden is on the applicant alien to show that the IJ’s

credibility decision was not supported by ‘specific, cogent reasons’ or was not

based on substantial evidence.” Forgue, 401 F.3d at 1287 (citation omitted).

“[A]n adverse credibility determination alone may be sufficient to support the

denial of an asylum application” when there is no other evidence of persecution.

Id. “Of course, an adverse credibility determination does not alleviate the IJ’s duty

to consider other evidence produced by an asylum applicant.” Id. “The weaker

an applicant’s testimony . . . the greater the need for corroborative evidence.”

Yang, 418 F.3d at 1201. Inconsistencies in an applicant’s testimony that involve

“key elements of the claim,” and that the applicant has failed to rebut with

corroborating evidence and explanation, are enough to disqualify him for asylum.

Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1369 (11th Cir. 2005).

      Here, the IJ based his adverse credibility determination in large part on

inconsistencies in two key elements of Anikin’s claim. First, Anikin provided

inconsistent details regarding how his wife was transported from the police station

to the hospital. In his asylum declaration, Anikin stated that the police called an

ambulance after they discovered that his wife worked for the Ministry of Interior.

He specified that the ambulance arrived after three or four minutes and took her to
                                           3
the hospital. Anikin also claimed in his asylum declaration that he was released

from the police station after signing a statement stating that he had been detained

by mistake and that he was not asserting any claims against the police. In contrast,

in his testimony to the IJ, Anikin stated that he and his wife were released together

and that he drove her to the hospital. Furthermore, when the IJ asked him about

this discrepancy, Anikin was unresponsive.

      Second, the IJ properly relied on the discrepancy between the date on which

Anikin allegedly took his wife to the hospital and the documented date of the

diagnosis of his wife’s concussion. Anikin claims that the incident with the police

took place in March 1996. However, the medical document that he produced to

corroborate her concussion was issued on July 6, 1996. Anikin attempted to

explain this inconsistency by stating that his wife needed the medical

documentation to be released from work. However, since she was released from

work in June 1996, his dates are simply inconsistent.

      Substantial evidence supports the IJ’s adverse credibility determination

because Anikin’s testimony was inconsistent with his asylum declaration and he

failed to produce material evidence to corroborate his claims. Anikin failed to

produce any corroborating evidence to explain the inconsistencies in his testimony

and his asylum application. He argues that the inconsistencies were minor and

explainable. However, his proffered explanations for the discrepancies between
                                          4
his testimony and asylum application do not compel this court to overturn the IJ’s

decision. Anikin has not demonstrated that the IJ’s credibility determination was

not based on specific, cogent facts. As he has not met the burden for asylum, he

has not met the more stringent burdens of proof for withholding of removal under

the Immigration and Nationality Act (“INA”) or for CAT relief.

      Anikin also argues that the IJ improperly used REAL ID Act standards in the

assessment of his credibility. He contends that because he submitted his application

before the effective date of the REAL ID Act (May 11, 2005), the IJ should have

used pre-Act standards to determine his eligibility.

      In D-Muhumed, a case decided under pre-REAL ID standards, we affirmed

an adverse credibility finding where the IJ “noted numerous inconsistencies

between D-Muhumed’s asylum application, his testimony at the hearing, and the

documentary evidence.” D-Muhumed, 388 F.3d at 819. Furthermore, in another

pre-REAL ID case, we noted that “[i]ndications of reliable testimony include

consistency on direct examination, consistency with the written application, and

the absence of embellishments.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255

(11th Cir. 2006) (per curiam).

      The IJ determined that Anikin was not credible based on inconsistencies

between his testimony and asylum application. The IJ also relied on Anikin’s

demeanor when asked about those discrepancies. Because this decisional process
                                          5
was consistent with the elements of pre-REAL ID law in this Circuit, Anikin’s

claim that the IJ improperly used REAL ID Act standards fails.

      Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error. Accordingly, we deny Anikin’s petition for review.

      PETITION DENIED.




                                         6